In a consolidated action and summary proceeding to impress- a trust on real property standing in the name of the decedent and to obtain possession of said property, the appeal is from a judgment entered after trial adjudging that appellants, the administratrix and heirs at law of said decedent, hold title to the aforesaid property as trustees for respondent, directing specific performance of the oral trust agreement and- the conveyance of the property to the respondent, barring appellants from asserting any claim-to any estate or interest in the property, and dismissing the summary -pro- - ceeding on the merits. Judgment unanimously affirmed, with- costs. Ho opinion. Present — Holán, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.